Citation Nr: 0125173	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a right 
tibia/fibula fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 until April 
1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which increased the veteran's 
disability evaluation from noncompensable to a 10 percent 
rating.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993). In this matter, the veteran 
has continued to contend that a higher rating is warranted. 

The veteran appeared an d provided testimony at a personal 
hearing which was chaired by the undersigned at the RO in 
August 2001.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Other issues

The Board notes that in August of 2000, the veteran filed 
formal claims for secondary service connection for a right 
knee disability and a right foot condition.  The veteran 
essentially claims that any disability exhibited in these 
areas was caused by his service connected right ankle 
tibia/fibula fracture. The Board refers these additional 
claims to the RO for appropriate development.



REMAND

The veteran is seeking an increased disability rating for his 
service-connected right leg fracture residuals.  

Factual background 

In connection with his claim for an increased disability 
rating, a VA examination was provided in August 1999.  Based 
in large measure on the report of that examination, the RO, 
in its September 1999 rating decision, increased the assigned 
disability rating from noncompensably disabling to 10 percent 
disabling.

The veteran subsequently submitted a July 2001 letter from W. 
J., M.D., in support of his claim.  Dr. W.J. wrote that he 
had examined the veteran in the past and found limitation of 
plantar flexion in the right ankle and early evidence of 
arthritis in the right ankle. 

Reasons for remand

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

A preliminary review of the record reveals that additional 
development of the veteran's claim would be helpful to the 
Board in fashioning an equitable disposition to this 
veterans' claim.  

In essence, the veteran appears to be contending that his 
right leg disability has become worse.  During his August 
2001 personal hearing, he testified that he had numbness in 
his right lower leg.  During the August 2001 personal 
hearing, his representative specifically requested that 
another examination be performed [see the hearing transcript, 
pages 15-16. In particular, the veteran's representative 
noted that Dr. W.J. has referred to the presence of arthritis 
and requested that X-rays be taken.

The Board notes that in the veteran's August 1999 VA 
examination, mention is made that x-rays of the right foot 
and lower right leg were taken.  However, there is no report 
of the x-ray results in the August 1999 VA examination 
report, nor are such results associated with the claims file.  

The Board further finds that Dr. W.J.'s medical records 
pertaining to examination and treatment of the veteran should 
be obtained and associated with the veteran's VA claims file.

Therefore, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions.

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of his right lower 
extremity.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not previously been 
obtained.  The RO should specifically 
obtain any examination and/or treatment 
records of Dr. W.L.J. relating to the 
veteran's right lower extremity.

2.  The veteran should be afforded a VA 
examination of his right lower extremity 
in order to determine the nature and 
extent of his service-connected 
disability.  The examiner is requested to 
review all pertinent records associated 
with the veteran's VA claims folder.  The 
examiner is also requested to examine and 
assess the current severity of the 
residuals of the veteran's service-
connected right tibia/fibula fracture.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use. 

In addition, X-ray studies of the 
veteran's right lower extremity should be 
undertaken, if the X-rays referred to in 
the August 1999 VA examination report 
cannot be located.  If disabilities other 
than the service-connected fracture 
residuals are identified, the examiner 
should describe them and indicate whether 
these are proximately due to or the 
result of the fracture residuals.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  The RO should then review the record.  
Any additional notification and 
development actions which are required by 
the VCAA and its implementing regulations 
should be accomplished.  The RO should 
then readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.

The purpose of this remand is to obtain additional 
development.  No action is required of the veteran until he 
is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


